
	

113 S710 IS: Municipal Advisors Relief Act of 2013
U.S. Senate
2013-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 710
		IN THE SENATE OF THE UNITED STATES
		
			April 11, 2013
			Mr. Warner (for himself,
			 Mr. Toomey, Mr.
			 Carper, Mr. Moran, and
			 Mr. Johanns) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To provide for exemptions from municipal advisor
		  registration requirements.
	
	
		1.Short titleThis Act may be cited as the
			 Municipal Advisors Relief Act of
			 2013.
		2.Bank exemption from
			 municipal advisor registrationSection 15B(e)(4) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78o–4(e)(4)) is amended—
			(1)in subparagraph
			 (A), by striking entity) and inserting entity, or a
			 person appointed to or volunteering on a board, commission, committee, or
			 similar function of a municipal entity); and
			(2)in subparagraph
			 (C), by inserting after include the following: a bank (as
			 defined in section (3)(a)(6)) or an agency or branch of a foreign bank (as
			 defined in paragraphs (1) and (3), respectively, of section 1(b) of the
			 International Banking Act of 1978 (12 U.S.C. 3101)),.
			
